Citation Nr: 1547794	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  08-29 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of soft tissue trauma to both feet  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for residuals of soft tissue trauma to both feet, to include mild degenerative joint disease at the intertarsal joints of each foot.  

5.  Entitlement to a compensable rating for residuals of left thumb ligament strain injury (non-dominant).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1981 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims file was subsequently transferred to the RO in Columbia, South Carolina.  

The Veteran testified at a Travel Board Hearing in August 2015 and a copy of that transcript is of record.  

The Board notes that additional VA treatment records were associated with the Veteran's claims file after the Veteran's claim was transferred to the Board.  However, the Board finds no prejudice to the Veteran in adjudicating the claims below as they represent a full grant of the benefits requested.  In regards to the other issues, the RO will consider all the new evidence when the remanded claims are readjudicated. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are duplicative or are irrelevant to the issues on appeal.  

The issues of entitlement to service connection for hypertension, entitlement to service connection for residuals of soft tissue trauma to both feet, and entitlement to a compensable rating for residuals of left thumb ligament strain injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in July 1995, the RO, in relevant part, denied entitlement to service connection for hypertension and residuals of soft tissue trauma to both feet.  

2.  Evidence submitted since the July 1995 rating decision relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for hypertension and residuals of soft tissue trauma to both feet and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision denying service connection for hypertension and residuals of soft tissue trauma to both feet is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

2.  Evidence received since the July 1995 rating decision is new and material and the claims for service connection for hypertension and residuals of soft tissue trauma to both feet are reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the previously denied claims of entitlement to service connection for hypertension and residuals of soft tissue trauma to both feet, no discussion of the VA's duty to notify and assist is necessary for these issues.  

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a July 1995 rating decision, the RO, in relevant part, denied entitlement to service connection for hypertension and residuals of soft tissue trauma to both feet.  In regards to the Veteran's claim for entitlement to service connection for hypertension, the RO concluded that the Veteran's service treatment records were negative for complaint of, or treatment for, hypertension.  The RO also concluded that the cited evidence of record did not establish that hypertension was manifested to a compensable degree within one year of the Veteran's discharge from service.  In regards to the Veteran's claim for entitlement to service connection for residuals of soft tissue trauma to both feet, the RO concluded that service treatment records showed treatment for bilateral foot contusion injuries, however this was shown to be a temporary condition which resolved with treatment, and no permanent residual disability was shown at the time of separation.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on July 21, 1995.  He did not appeal that decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The rating decision became final based on the evidence then of record.  

The evidence of record at the time of the July 1995 rating decision included the Veteran's service treatment records that show soft tissue trauma to both feet in November 1987, elevated blood pressure readings, and a July 1995 VA examination that shows the Veteran's blood pressure was 120/72.  

The Veteran filed a claim to reopen in March 2006.  The evidence associated with the claims file since the July 1995 rating decision includes VA treatment records that show a March 2002 diagnosis of hypertension and reveal a June 2007 x-ray that shows mild degenerative joint disease at the intertarsal joints of each foot; a June 2006 statement in which the Veteran reported that his service treatment records show blood pressure problems and that he has been taking medication for his blood pressure since discharge; and the Veteran's August 2015 Board hearing testimony in which the Veteran reported that that his feet continued to bother him after the injury but due to the culture of the military he did not complain.  

The Board finds that this evidence relates to unestablished facts that were at least the partial basis of denial in the June 1995 rating decision, particularly the Veteran's assertions that he began taking blood pressure medicine at discharge, the Veteran's current diagnosis of bilateral foot arthritis, and the Veteran's assertions that his that his feet continued to bother him after the injury but due to the culture of the military he did not complain.  Again, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  As new and material evidence to reopen the claim for entitlement to service connection for hypertension and residuals of soft tissue trauma to both feet has been received the claims are, therefore, reopened.  The Veteran's appeal to this extent is allowed.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension; the appeal is granted to this limited extent.

New and material evidence has been received to reopen a claim of entitlement to service connection for residuals of soft tissue trauma to both feet; the appeal is granted to this limited extent.


REMAND

Service Connection 

In regards to the Veteran's claims of entitlement to service connection for hypertension, the Board notes that the Veteran has a current diagnosis of hypertension.  Additionally, although the Veteran's service treatment records are absent of a diagnosis of hypertension, his service treatment records do reveal notations of elevated blood pressure readings.  The Veteran has also reported that he began taking medication for his blood pressure at discharge.  As such, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regards to the Veteran's claims of entitlement to service connection for residuals of soft tissue trauma to both feet, the Veteran has a current diagnosis of mild degenerative joint disease at the intertarsal joints of each foot.  Additionally, the Veteran's service treatment records show that he was treated for a soft tissue injury to both feet after a door fell on his feet.  The Veteran also testified at the August 2015 Board hearing that his feet continued to bother him but due to the culture of the military he did not complain.  As such, the Board finds that the Veteran should also be afforded a VA examination to determine whether he has any residuals of the in-service soft tissue injury to both feet.  See McLendon, supra.

Increased Rating Claim

In regards to the Veteran's claim for entitlement to an increased rating for residuals of left thumb ligament strain injury (non-dominant), the Veteran was last afforded a VA examination in October 2006, over nine years ago.  As the Veteran indicated on his November 2008 notice of disagreement that his condition had worsened, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his residuals of left thumb ligament strain injury.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).

Accordingly, the case is REMANDED for the following action:

1. Clarify whether the Veteran still desires a DRO hearing.  If so, schedule the Veteran for a DRO hearing at the next available opportunity.  

2. Provide the Veteran another opportunity to identify any pertinent treatment records for his claimed disabilities.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should obtain any outstanding VA treatment records dated November 2014 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension had its onset in or is related to his military service, to include in-service elevated blood pressure readings?

In so opining, the examiner should discuss the Veteran's lay assertions, to include that he began taking medication for his blood pressure at discharge.    

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

4. Then, schedule the Veteran for a VA examination to determine whether the Veteran has any residuals of soft tissue trauma to both feet, to include mild degenerative joint disease at the intertarsal joints of each foot.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should list all current diagnoses of the Veteran's bilateral feet, to include mild degenerative joint disease at the intertarsal joints of each foot (June 2007 VA x-ray).

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of the so diagnosed conditions of the Veteran's bilateral feet, to include mild degenerative joint disease at the intertarsal joints of each foot, had their onset in or are related to his military service, to include the November 1987 soft-tissue injury to both feet?

In so opining, the examiner should discuss the Veteran's lay assertions of continuity of symptoms.   

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

5. Then, schedule the Veteran for a new VA examination to determine the current severity of his left thumb ligament strain injury (non-dominant).  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also state;

1) Whether the Veteran's left thumb is ankylosed, and if so, whether such is favorable or unfavorable; 

2) Whether the gap between the left thumb pad and the fingers when attempting to oppose the fingers to the thumb is more than 2 inches (5.1 centimeters), between one and two inches (2.5 to 5.1 centimeters), or less than 1 inch (2.5 centimeters); 

3) Whether the Veteran's left thumb ligament strain injury results in neurologic impairment and, if so, describe the nerve involved and the nature and extent of any such manifestations.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service connected left thumb disability.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected left thumb disability, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.


6. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


